

114 S2194 IS: Clean Cookstoves and Fuels Support Act
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2194IN THE SENATE OF THE UNITED STATESOctober 22, 2015Ms. Collins (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote the use of clean cookstoves and fuels to save lives, improve livelihoods, empower women,
			 and protect the environment by creating a thriving global market for clean
			 and efficient household cooking solutions.
	
		1.Short
 titleThis Act may be cited as the Clean Cookstoves and Fuels Support Act.
 2.FindingsCongress makes the following findings:
 (1)Nearly one-half of the world’s population cooks their food over open fires or inefficient, polluting, and unsafe cookstoves using wood, agricultural waste, dung, coal, or other solid fuels. Smoke from the use of these traditional cookstoves and open fires is associated with a number of chronic and acute diseases and injuries, including respiratory illnesses such as pneumonia, heart disease, and cancer, with women and young children affected disproportionately.
 (2)The Global Burden of Disease Study 2010 (referred to in this paragraph as the Study) doubled the mortality estimates for exposure to smoke from cookstoves, referred to as household air pollution, from 2,000,000 to 4,000,000 deaths annually, which the Study indicates is more than the deaths from malaria, tuberculosis, and HIV/AIDS combined. The Study attributes 3,500,000 deaths to cookstoves smoke exposures indoors and 500,000 deaths to the contribution of cookstoves to outdoor air pollution. Millions more are sickened from the toxic smoke and thousands suffer burns annually from open fires or unsafe cookstoves and fuels. More recently, the World Health Organization found that this type of household air pollution claimed 4,300,000 lives in 2012. The Study ranks household air pollution as the fourth worst overall health risk factor in the world and as the second worst health risk factor in the world for women and girls. Cookstove smoke exposures are particularly prominent in developing regions of Asia and Africa.
 (3)The amount of biomass cooking fuel required each year can reach up to 2 tons per family. Where demand for local biomass outstrips the natural regrowth of resources, local environmental degradation and loss of biodiversity often result.
 (4)Tremendous amounts of time, a burden shouldered disproportionately by women and children, is spent collecting and managing cooking fuel resources. As nearby fuel supplies dwindle, women are forced to go farther to find fuel to cook their families’ meals. In some areas, such as conflict zones or refugee camps, women and girls risk rape and gender-based violence during the up to 20 hours per week they spend away from their communities gathering firewood.
 (5)Recent studies show that black carbon created from traditional cookstoves significantly contributes to regional air pollution and climate change. Black carbon emissions from residential cookstoves in developing countries account for an estimated 21 percent of the total global inventory, and mitigation in this sector represents a large potential public health and environmental benefit.
 (6)The Global Alliance for Clean Cookstoves is an innovative public-private partnership hosted by the United Nations Foundation that was created to enable the adoption of clean and efficient stoves in 100,000,000 homes by 2020. The Alliance works with public, private, and non-profit partners to overcome market barriers that currently impede the production, deployment, and use of clean cookstoves and fuels in the developing world.
 (7)The United States Government has invested more than $114,000,000 to the sector, including approximately $76,000,000 in research, $31,000,000 in field implementation activities, and $7,000,000 in financing, through the first 5 years of the Alliance to help spur the adoption of clean cookstoves and fuels in 100,000,000 households by 2020. For the second 5 years of the Alliance, beginning with fiscal year 2016, the United States Government anticipates support of up to $175,000,000 to the sector as follows:
 (A)$125,000,000 from the United States Agency for International Development.
 (B)$30,000,000 from the Department of Health and Human Services through the National Institutes of Health.
 (C)$5,000,000 from the Department of Health and Human Services through the Centers for Disease Control and Prevention.
 (D)$15,000,000 from the Environmental Protection Agency. (E)The Overseas Private Investment Corporation has renewed its commitment of up to $50,000,000 in debt financing or insurance that meet their credit and lending standards to support projects that provide clean, consistent, and affordable access to energy and energy savings through the manufacture, sale, and purchase of cookstoves.
 (8)This commitment targets a wide range of work, including expanded research on cookstoves performance, marketing, and adoption; expanded research on the health, climate and air quality benefits of clean cookstoves; and expanded field efforts in Kenya, Haiti, Bangladesh, and Nigeria.
 (9)Additional Federal support may be provided to the clean cooking sector, including by the Department of Energy, the Department of Agriculture, the National Oceanic and Atmospheric Administration, the National Science Foundation, and the Peace Corps.
 (10)The Millennium Challenge Corporation, in 2010, prior to the launch of the Alliance, committed the largest stoves-related investment to date in Mongolia. The $45,300,000 commitment focused on economic growth from energy efficiency and improved air quality.
			3.Advancement of
 Global Alliance for Clean Cookstoves goalThe Secretary of State, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of Health and Human Services, the Administrator of the United States Agency for International Development, the Director of the National Science Foundation, the President of the Overseas Private Investment Corporation, and the heads of other relevant Federal agencies, and in coordination with relevant international nongovernmental organizations and private and governmental entities, shall work to advance the goals and work of the Global Alliance for Clean Cookstoves, including through—
 (1)applied research and development to improve design, lower costs, promote technology adoption, conduct health research and evaluation, and develop global industry standards and testing protocols for cookstoves and fuels in order to help ensure minimum standards for efficiency and cleanliness are met;
 (2)diplomatic engagement to encourage a commercial market for clean cookstoves and fuels, reduce trade barriers, promote consumer awareness, improve access to large-scale carbon financing, and foster women-owned businesses along the entire business value chain;
 (3)international development projects to help build commercial businesses to manufacture, market, distribute, sell, and service clean cookstoves and fuels;
 (4)development efforts related to refugee camps, disaster relief, and long-term humanitarian and empowerment programs aimed at assisting women and girls; and
 (5)financing or insurance to support projects that provide access to clean, affordable energy and energy savings through the manufacture, sale, and purchase of clean cookstoves and fuels.
			4.Authorizations
			 of appropriations
 (a)Department of State and United States Agency for International DevelopmentFrom funds available to the Department of State and the United States Agency for International Development, there are authorized to be appropriated such sums as may be necessary for fiscal years 2016 through 2020 to work with the Global Alliance for Clean Cookstoves and foreign governments, including—
 (1)to engage in a wide range of diplomatic activities, including with countries across the globe and with United States embassies abroad, to support Alliance activities and the clean cookstoves and fuels sector, and to continue the clean cooking initiative under the Climate and Clean Air Coalition to reduce emissions of short-lived climate pollutants;
 (2)to advance programs that support the adoption of affordable cookstoves that require less fuel to meet household energy needs and release fewer pollutants, as a means to improve health, reduce environmental degradation, mitigate climate change, foster economic growth, and empower women; and
 (3)to carry out other activities under this Act. (b)Department of EnergyFrom funds available to the Department of Energy, there are authorized to be appropriated to the Secretary of Energy such sums as may be necessary for fiscal years 2016 through 2020 to work with the Global Alliance for Clean Cookstoves, including—
 (1)to conduct research to spur development of low-cost, low-emission, high-efficiency cookstoves through research in areas such as combustion, heat transfer, and materials development;
 (2)to conduct research to spur development of low-emission, high-efficiency biomass fuels; (3)to support innovative small businesses in the United States that are developing advanced cookstoves and improved cookstove assessment devices; and
 (4)to carry out other activities under this Act. (c)National Institutes of HealthFrom funds available to the National Institutes of Health, there are authorized to be appropriated to the Secretary of Health and Human Services such sums as may be necessary for fiscal years 2016 through 2020 for the National Institutes of Health to work with the Global Alliance for Clean Cookstoves, including—
 (1)to support health research and training to improve the health and lives of those at risk from household burning of solid fuels, including—
 (A)dedicated resources for research on household air pollution to ensure adoption of life-saving interventions and policy formulation; and
 (B)regional network research and training hubs in global environmental health and occupational health with a household air pollution focus; and
 (2)to carry out other activities under this Act. (d)Centers for Disease Control and PreventionFrom funds available to the Centers for Disease Control and Prevention, there are authorized to be appropriated to the Secretary of Health and Human Services such sums as may be necessary for fiscal years 2016 through 2020 for the Centers for Disease Control and Prevention to work with the Global Alliance for Clean Cookstoves, including—
 (1)to evaluate cookstove and fuel programs to better understand their public health benefits and key determinants of adoption;
 (2)to promote a better understanding of the relationship between human exposures and health outcomes from the use of traditional cookstoves and open fires; and
 (3)to carry out other activities under this Act. (e)Environmental Protection AgencyFrom funds available to the Environmental Protection Agency, there are authorized to be appropriated to the Administrator of the Environmental Protection Agency such sums as may be necessary for fiscal years 2016 through 2020 for the Environmental Protection Agency to work with the Global Alliance for Clean Cookstoves, including—
 (1)to conduct cookstove and fuel testing and evaluation in the lab and field, including evaluation of fuel efficiency and air pollutant emissions that affect human health and the environment, and to develop international standards regarding fuel use, emissions, and safety of cookstoves and fuels;
 (2)to conduct climate, health, and air quality research, including with United States institutions of higher education, on the air quality and climatic benefits of interventions for cookstoves and residential burning, and to continue the cookstoves initiative under the Climate and Clean Air Coalition to reduce emissions of short-lived climate pollutants; and
 (3)to carry out other activities under this Act. (f)National Science FoundationFrom funds available to the National Science Foundation, there are authorized to be appropriated to the Director of the National Science Foundation such sums as may be necessary for fiscal years 2016 through 2020 for the National Science Foundation to work with the Global Alliance for Clean Cookstoves, including—
 (1)to support research related to the climate, air quality, and health benefits of the adoption of clean cookstoves and fuels; and
 (2)to carry out other activities under this Act. (g)Department of AgricultureFrom funds available to the Department of Agriculture, there are authorized to be appropriated to the Secretary of Agriculture such sums as may be necessary for fiscal years 2016 through 2020 for the Department of Agriculture to work with the Global Alliance for Clean Cookstoves, including—
 (1)to provide technical expertise on policy questions facing the cookstoves sector and to help align the Alliance with ongoing international efforts that promote the sustainable production and use of clean burning biomass cooking fuels, to optimize natural resource conservation and agricultural productivity; and
 (2)to carry out other activities under this Act. (h)National Oceanic and Atmospheric AdministrationFrom funds available to the National Oceanic and Atmospheric Administration (referred to in this subsection as NOAA), there are authorized to be appropriated to the Administrator of NOAA such sums as may be necessary for fiscal years 2016 through 2020 for NOAA to work with the Global Alliance for Clean Cookstoves, including—
 (1)to partner with scientists in other countries to monitor global black carbon emissions and assess climate impacts and benefits of switching to clean cookstoves; and
 (2)to carry out other activities under this Act. (i)Peace CorpsFrom funds available to the Peace Corps, there are authorized to be appropriated to the Director of the Peace Corps such sums as may be necessary for fiscal years 2016 through 2020 for the Peace Corps to work with the Global Alliance for Clean Cookstoves, including—
 (1)to train community members to select, construct, and maintain clean cookstoves and fuels, provide ongoing support to sustain their use, and help families, schools, and others access grants to lower the cost; and
 (2)to carry out other activities under this Act. 